Federal Defenders
OF NEW YORK, INC.

  
       
   

  

USDC SDNY

DOCUMENT

ELECTRONICALLY FILED

DOC #:

DATE FILED: !2/18/2019
ees ———}

52 Duane Stree
Tel:

 

David E. Patton

Executive Director
and Attorney-in-Chief

BY ECF AND EMAIL

Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl St.

New York, NY 10007

Southern District of New York

Jennifer L. Brown

Attomey-in-Charge

December 18, 2019

Re: United States v. Mark Anthony Gouldbourne,

19 Cr. 359 (AT)

Dear Judge Torres:

I write with the consent of the government to request an adjournment of Mr.
Goulbourne’s sentencing, now scheduled for January 9, 2019. I do not yet have all
the mitigation materials required for the effective representation of Mr. Goulbourne
at sentencing, and I expect further delay in light of the upcoming winter holidays.
Accordingly, I request that the Court reschedule sentencing to the week of January
27, 2020. As noted, the government consents to this request.

GRANTED. The sentencing scheduled for

January 9, 2020 is ADJOURNED to January 30,

2020, at 2:30 p.m.
SO ORDERED.

Dated: December 18, 2019
New York, New York

O7-

ANALISA TORRES
United States District Judge

Respectfully submitted,

/s/

Clay H. Kaminsky
Assistant Federal Defender
(212) 417-8749
